Citation Nr: 9901693	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  95-32 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Improved Disability Pension benefits in the calculated amount 
of $8,927.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from September 1963 
to September 1967.  

This matter arises from a decision rendered in December 1994 
by the Department of Veterans Affairs (VA) Committee on 
Waivers and Compromises (COWC) at the Lincoln, Nebraska, 
Regional Office (RO).  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

After preliminary review, the Board remanded the case to the 
RO in May 1997 for additional development.  That was 
accomplished to the extent possible, and the case was 
returned to the Board for final appellate consideration.  


FINDINGS OF FACT

1.  The veteran applied for Improved Disability Pension 
benefits in December 1992; he indicated therein that he had 
terminated his employment during the prior month.  

2.  Based upon the medical and income information submitted, 
the RO determined that the veteran was entitled to Improved 
Disability Pension benefits in the amount of $634 monthly 
effective January 1, 1993.  

3.  The veteran was requested to complete an annual 
Eligibility Verification Report (EVR) furnished him by VA in 
early 1994; however, the veteran failed to respond despite 
being given the additional time to respond as he had 
requested.  As a result, the RO terminated his pension 
benefits retroactively effective January 1, 1993; an 
overpayment of $8,927 ensued.  

4.  The overpayment of Improved Disability Pension benefits 
in the amount of $8,927 was not the result of fraud, 
misrepresentation, or bad faith by the veteran.  

5.  The veteran's failure to submit an annual EVR was the 
sole cause of the overpayment now at issue; as such, the 
overpayment is due to fault on the part of the veteran.  

6.  The veteran's monthly income exceeds his monthly expenses 
(exclusive of payments on installment contracts and other 
private debts) by nearly $200; collection of the 
indebtedness, therefore, would not result in economic 
hardship.  


CONCLUSION OF LAW

Waiver of recovery of the overpayment of Improved Disability 
Pension benefits in the amount of $8,927 would be against the 
principles of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds the veteran's claim 
to be "well grounded."  That is, it is plausible and capable 
of substantiation.  Moreover, it appears that all relevant 
facts have been properly developed to the extent possible, 
and that the case is ready for appellate consideration.  See 
38 U.S.C.A. § 5107(a).  In addition, because the appellant 
has not questioned the validity of the indebtedness, and 
because the Board is satisfied that the debt was properly 
created, the question need not be examined further.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  Also of 
note is that the RO considered the facts in this case, and 
concluded that the appellant had not demonstrated bad faith, 
fraud or misrepresentation in the creation of the 
overpayment.  Notwithstanding this, however, the Board must 
render an independent determination in this regard.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  Since there 
appears to be no indication of intent on the part of the 
veteran to deceive or to seek unfair advantage, no legal bar 
to the benefit now sought is present.  Id.  

The appellant contends that VA erred in denying him the 
benefit sought.  More specifically, he asserts that he should 
not be responsible for repaying the overpayment in question 
because he timely notified VA that he had returned to work.  
He further contends that collection of the indebtedness would 
subject him to undue economic hardship, and would, therefore, 
violate the principles of equity and good conscience.  

The question for Board consideration is whether it would be 
against the principles of equity and good conscience for VA 
to require repayment of the instant indebtedness.  In this 
regard, there shall be no recovery of such an indebtedness 
under laws administered by the Secretary of Veterans Affairs 
when it is determined that such recovery would be against 
equity and good conscience.  See 38 U.S.C.A. § 5302(a).  The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  See 
38 C.F.R. § 1.965(a).  In making such a decision, 
consideration will be given to such things as the relative 
fault of the debtor, whether collection would deprive the 
debtor of life's basic necessities, whether recovery would 
nullify the objective for which benefits were intended, or 
whether failure to make restitution would result in unfair 
gain to the debtor.  Id.  Despite his contentions to the 
contrary, the indebtedness at issue resulted solely from the 
veteran's failure to submit an annual EVR, along with his 
failure to notify VA that he had returned to work.  Given 
this, the creation of the overpayment was due to fault on the 
part of the veteran.  

However, notwithstanding the veteran's fault in the creation 
of the overpayment, the more pressing question is whether 
collection of the existing indebtedness would deprive him of 
life's basic necessities.  Although the veteran contends as 
much, the latest information of record regarding his income 
and expenses does not indicate that this would occur.  This 
information is contained in the VA Form 20-5655, Financial 
Status Report, submitted by the veteran in November 1994.  
Therein, he stated that his monthly net income totaled 
$1,321.49, while his monthly expenses were $1,315.  However, 
of the latter figure, $183 monthly was allocated for payments 
on personal debts.  The Board notes that the veteran's debt 
to the Government should be given no less deference than his 
private debts.  Given that the veteran's net monthly income 
exceeds his monthly expenses by nearly $200 when installment 
and other debts are excluded, it does not appear that 
collection of the indebtedness at issue would deprive him of 
life's basic necessities.  It follows that because it would 
not be an undue economic hardship for the veteran to repay 
the indebtedness at issue, and because the veteran was at 
fault in the creation of the debt, its collection would not 
violate the principles of equity and good conscience.  

Parenthetically, the Board notes that collection of the 
indebtedness would not defeat the purpose for which the 
pension program was intended since the veteran no longer 
receives pension benefits.  Moreover, failure to make 
restitution would result in unfair gain to the veteran.  
Finally, it should be noted that in August 1997 and again in 
April 1998, the RO asked the veteran to update the 
information of record regarding his monthly income and 
expenses.  However, the veteran failed to do so; accordingly, 
the Board must decide this case based upon the information of 
record.

In view of the foregoing, the Board finds no reasonable basis 
upon which to grant the benefit sought on appeal.  


ORDER

Waiver of recovery of the overpayment of Improved Disability 
Pension benefits in the amount of $8,927 is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 2 -
